PER CURIAM.
D.M. appeals an order denying her petition for waiver of parental consent for the termination of her pregnancy, which petition was filed pursuant to section 390.-001(4), Florida Statutes (Supp.1988). On the authority of and for the reasons expressed in In Re: T. W., a minor, 543 So.2d 837 (Fla. 5th DCA 1989), wherein this court held section 390.001(4)(a) to be unconstitutional, we vacate the order appealed from and remand the case to the trial court with directions to dismiss the petition. No petition for rehearing will be entertained and the mandate shall issue forthwith.
Order VACATED; REMANDED.
ORFINGER and DANIEL, JJ., concur.
COBB, J., dissents without opinion.